    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 1 of 11




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

AMERICAN SERVICE         )
INSURANCE COMPANY, INC., )
                         )
          Plaintiff,     )
                         )
v.                       )                         CV420-013
                         )
WEBBER’S TRANSPORTATION, )
 et al.,                 )
                         )
          Defendants.    )


                                ORDER

     Plaintiff, American Service Insurance Company, Inc., has filed this

case seeking a declaration that an insurance policy it issued does not

provide coverage for defendants Webber’s Transportation, LLC, Alexis

Webber, Rodney Webber, and Quantella Morrall’s liability to defendant

Joyce Johnson-Copeland and proposed defendant Qunicy Copeland’s for

injuries allegedly resulting from a June 15, 2018 auto accident. See doc.

24-1 at 2.   Several motions are presently before the Court.         First,

conceptually if not chronologically, plaintiff seeks leave to file a second

amended complaint. Doc. 24. A pair of motions seeks to address plaintiff’s

difficulty serving defendant Quantella J. Morrall. See docs. 20 & 21.
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 2 of 11




Finally, plaintiff moves to stay this case, pending the outcome of

liquidation proceedings in Illinois. Doc. 28.

     Since plaintiff has already amended its complaint once, see doc. 5,

further amendment requires leave of court. See Fed. R. Civ. P. 15(a)(2).

Rule 15 directs the court to “freely give leave [to amend] when justice so

requires.” Id. As this Court has explained, in evaluating requests to

amend that seek to add parties:

     District courts are given “extensive discretion” in determining
     whether to allow an amended complaint. Campbell v. Emory
     Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999). In exercising its
     discretion, a court considers five factors: (1) “undue delay,” (2)
     “bad faith or dilatory motive on the part of the movant,” (3)
     “repeated failure to cure deficiencies by amendments previously
     allowed,” (4) “undue prejudice to the opposing party by virtue of
     allowance of the amendment,” and (5) “futility of
     amendment.” Seiger ex rel. Seiger v. Philipp, 735 F. App'x 635,
     637 (11th Cir. 2018) (quoting Equity Lifestyle Props., Inc. v. Fla.
     Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1241 (11th Cir.
     2009) ). However, “[u]nless there is a substantial reason to deny
     leave to amend, the discretion of the district court is not broad
     enough to permit denial.” Burger King Corp. v. Weaver, 169 F.3d
     1310, 1319 (11th Cir. 1999).

     Moreover, because [plaintiff’s] proposed amended complaint adds
     defendants, joinder rules are implicated.

        Persons ... may be joined in one action as defendants if: (A)
        any right to relief is asserted against them jointly, severally,
        or in the alternative with respect to or arising out of the
        same transaction, occurrence, or series of transactions or
     Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 3 of 11




         occurrences; and (B) any question of law or fact common to
         all defendants will arise in the action.

      Fed. R. Civ. P. 20(a)(2). Joinder under Rule 20 “is strongly
      encouraged” and is “construed generously ‘toward entertaining
      the broadest possible scope of action consistent with fairness to
      the parties.’ ” Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 839
      (11th Cir. 2017) (quoting United Mine Workers of Am. v. Gibbs,
      383 U.S. 715, 724 (1966) ). Still, district courts are granted broad
      discretion to permit or deny joinder. Swan v. Ray, 293 F.3d 1252,
      1253 (11th Cir. 2002).

Usry v. EquityExperts.org, LLC, 2019 WL 1140236, at * 3 (S.D. Ga. Mar.

12, 2019) (Hall, C.J.).

      The Court finds no reason to deny leave to amend. Plaintiff explains

that this suit was pending less than four months before leave to amend

was sought.     Doc. 24-1 at 3.      The motion was also filed before the

Scheduling Order’s deadline to amend or add parties.1 Compare doc. 23 at

2 (April 30, 2020 deadline to amend or add parties), with doc. 24 (motion

to amend filed April 29, 2020). Thus, there is no undue delay. As discussed

below, the lawsuit that, in part, led plaintiff to seek to amend this

declaratory judgment action was filed a little over a month before the leave

to amend was sought, confirming that it had no dilatory motive. See doc.




1
  The brief mistakenly asserts that no scheduling order had been entered. Doc. 24-1
at 3.
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 4 of 11




24-1 at 4.   The only other party to have appeared, defendant Joyce

Johnson-Copeland, does not oppose the amendment, see id. at 1, indeed,

she asserts that the proposed additional defendant, defendant Johnson-

Copeland’s husband, is a necessary party, see id. at 4. Thus, there is no

indication that any party will suffer prejudice from the amendment.

      There is also no reason to deny leave to join the proposed additional

defendant, Mr. Quincy Copeland. Plaintiff’s motion explains that his

joinder is proper pursuant to Rule 20. See doc. 24-1 at 4-5. As plaintiff

explains, both Mr. Copeland and Ms. Johnson-Copeland’s suits arise out

of the same auto accident. Id. at 5. Ms. Johnson-Copeland’s suit seeks to

recover for the injuries she allegedly suffered as a result of the accident.

Id. Mr. Johnson’s suit seeks to recover for his loss of consortium, also

resulting from his wife’s injuries. Id.; see also id. at 2 (explaining that Mr.

Johnson’s suit seeks to hold the other defendants “liable for his loss of

consortium resulting from his wife’s alleged injuries). As plaintiff points

out, the underlying auto accident gives rise to all of the claims at issue in

this case. Id. at 4-5. Given the discretionary character of the joinder

question, plaintiff’s explanation is sufficient to conclude that the claims

arise out of the same transaction and present common questions of both
     Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 5 of 11




law and fact. 2 See Fed. R. Civ. P. 20(a)(2); cf. American Safety Casualty

Ins. Co. v. Condor Assocs., Ltd., 129 F. App’x 540 (11th Cir. 2005) (district

court did not err in concluding that tort claimants were indispensable

parties in declaratory judgment action); Lexington Ins. Co. v. Moore

Stephens Tiller, LLC, 2016 WL 9453996, at *3-4 (N.D. Ga. Apr. 29, 2016)

(explaining that state-court tort plaintiffs were required parties, under

Fed. R. Civ. P. 19, and directing declaratory judgment plaintiff to amend




2
   There is some question about the proper role of state court tort claimants in
declaratory judgment actions, before their claims are reduced to judgment. See, e.g.,
Mt. Hawley Ins. Co. v. Sandy Lake Props., Inc., 425 F.3d 1308 (11th Cir. 2016). In
evaluating a tort claimant’s right to intervene in a declaratory judgment action, the
Court of Appeals explained that the claimant’s “interest [in the insurance coverage] is
purely speculative because it is contingent upon his prevailing against [the insureds]
in the wrongful death action.” Id. at 1311. It is difficult to square that assessment of
a tort-claimant’s interest, at least prior to judgment, with the Court of Appeals’
conclusion, in American Safety Casualty Ins. Co., that tort claimants are indispensable
parties, for purposes of Rule 19. See 129 F. App’x 540, 541-42. On the one hand, it is
unclear how the declarative relief could be asserted “jointly, severally, or in the
alternative,” against a party with no more than a “purely speculative” interest in the
underlying policy. On the other hand, as the Northern District of Georgia noted in
Lexington Ins. Co., “Eleventh Circuit precedent tells the Court that Rule 24 and Rule
19 have different standards for required parties.” 2016 WL 9453996, at * 2 (citing
Davis v. Banclnsure, Inc., 2013 WL 1226491, at * 7 (N.D. Ga. Mar. 18, 2013)). Since
the determination that a party is “required” under Rule 19 is a condition precedent for
the dismissal sanctioned by the Court of Appeals in Mt. Hawley Ins. Co., see Fed. R.
Civ. P. 19(a)(2), (b), such joinder is, a fortiori, proper, even if it may not be “feasible.”
Given the circumstances at issue here, it is sufficient that the Court conclude only that
joinder of a tort claimant is not improper under Rule 20. The Court of Appeals’ analysis
of such a party’s status under Rule 19 seems sufficient for that determination,
whatever other questions remain unresolved.
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 6 of 11




its complaint to join them). Thus, Plaintiff’s request for leave to file a

Second Amended Complaint is GRANTED. Doc. 24.

     Next plaintiff seeks leave to extend the time for service on defendant

Quantella J. Morrall, doc. 20, and to serve Morrall by publication. The

extension request can be disposed of easily.      Rule 4(m) directs that,

notwithstanding the time limit for service, “if the plaintiff shows good

cause for the failure [to timely serve], the court must extend the time for

service for an appropriate period.” Fed. R. Civ. P. 4(m) (emphasis added).

Plaintiff’s motion shows multiple attempts to serve, by multiple process

servers at multiple addresses. See doc. 20 at 2. Plaintiff also notes that

further efforts to effect personal service were impeded by restrictions

imposed in response to the COVID-19 pandemic. Id. at 3. The Court is

satisfied that there is good cause for plaintiff’s failure to timely serve.

Subject to the stay discussed below, the motion for additional time to serve

is GRANTED. Doc. 20.

     However, the details of the extension of the service period depend,

in part, upon the disposition of plaintiff’s motion to serve defendant

Morrall by publication. Doc. 21. The Federal Rules of Civil Procedure

provide that process may be served “following state law . . . in the state
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 7 of 11




where the district court is located or where service is made.” Fed. R. Civ.

P. 4(e)(1). Georgia law provides that:

     When the person on whom service is to be made resides outside
     the state, or has departed from the state, or cannot, after due
     diligence, be found within the state, or conceals himself or
     herself to avoid the service of the summons, and the fact shall
     appear, by affidavit, to the satisfaction of the judge or clerk of
     the court, and it shall appear, either by affidavit or by a verified
     complaint on file, that a claim exists against the defendant in
     respect to whom the service is to be made, and that he or she
     is a necessary or proper party to the action, the judge or clerk
     may grant an order that the service be made by the publication
     of summons, provided that when the affidavit is based on the
     fact that the party on whom service is to be made resides
     outside the state, and the present address of the party is
     unknown, it shall be a sufficient showing of such fact if the
     affiant shall state generally in the affidavit that at a previous
     time such person resided outside this state in a certain place
     (naming the place and stating the latest date known to affiant
     when the party so resided there); that such place is the last
     place in which the party resided to the knowledge of affiant;
     that the party no longer resides at the place; that affiant does
     not know the present place of residence of the party or where
     the party can be found; and that affiant does not know and has
     never been informed and has no reason to believe that the
     party now resides in this state; and, in such case, it shall be
     presumed that the party still resides and remains outside the
     state, and the affidavit shall be deemed to be a sufficient
     showing of due diligence to find the defendant.

O.C.G.A. § 9-11-4(f)(1)(A). Despite its technical possibility, “[s]ervice

by publication is traditionally seen as an unreliable means of informing

interested parties about pending suits.” City Nat’l Bank v. McWeeney,
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 8 of 11




2017 WL 3485757, at * 2 (N.D. Ga. June 28, 2017) (internal quotation

and citation omitted). “Thus, service by publication should only be

allowed when the court is satisfied the party requesting such a method

of service has exercised due diligence in pursuing every available

channel of information.” Allstate Fire & Casualty Ins. Co. v. Fennell,

2019 WL 9667845, at * 2 (S.D. Ga. Feb. 26, 2019).

      The Court is not satisfied that plaintiff satisfies the statutory

requirements.    Service by publication is not appropriate in this case

because plaintiff concedes that it has identified Morrall’s current address.

See doc. 21 at 3. Plaintiff’s brief states that its process server was “told by

a neighbor that Morrall does live at her last known address,” where the

process server also observed “someone inside the residence.” Id. at 3. The

second process server plaintiff hired similarly saw “people inside” the

residence in question.     Id.   When service at a different address was

attempted, the residents “confirmed [Morrall] resided” where plaintiff had

originally attempted service. Id. As evasive as Morrall may be, the Court

simply cannot say that she cannot be served at an address where all

available information indicates she resides. According, the motion for

service by publication is DENIED. Doc. 21.
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 9 of 11




     As discussed above, the Court will extend the time for service, and

does not by this denial foreclose the possibility of a future motion for

service by publication. However, the plaintiffs simply must do more to

serve Morrall than knock at her door. There is no suggestion, either in

the plaintiff’s brief or the attached affidavits and declarations, see docs.

21-2, 21-3, 21-4, that Morrall is sequestered in the house or taking

extraordinary steps to avoid being seen coming and going. The Court

cannot say precisely what additional steps plaintiff must take, but a

defendant who does not make personal service easy isn’t making it

impossible. Accordingly, plaintiff’s deadline to serve Morrall is extended

until ninety days from the date the stay, discussed below, is lifted. If

Morrall takes more drastic steps to avoid service, or plaintiff’s further

diligent efforts remain unsuccessful, plaintiff is free to renew its motion

for service by publication.

     Finally, Plaintiff seeks a stay of all deadlines in this action pending

the disposition of a “liquidation” proceeding in the Circuit Court of Cook

County, Illinois. See doc. 28. However, pursuant to the attached Order of

Liquidation, entered by the Illinois court, a “Liquidator” has been

appointed. See doc. 28-1 at 6. That order specifically empowers the
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 10 of 11




Liquidator to “sue and defend on behalf of [plaintiff and related entities] .

. . in the courts either in his name as the Liquidator . . . or in the name of

American Service . . . , as the case may be.” Id. at 7. It is not clear,

therefore, whether the Liquidator will continue this action. The Court

will not put this case “on ice” indefinitely until the Liquidator’s position

is established. Nevertheless, a brief stay to permit plaintiff’s counsel to

seek clarification is appropriate.

      Accordingly, plaintiff’s motion is GRANTED in part. Doc. 28. All

deadlines in this case are STAYED for sixty days from the date of this

Order. By no later than the last day of that period, plaintiff’s counsel is

DIRECTED to file a Status Report indicating whether the Liquidator

intends to pursue this case. If a definitive answer is unavailable, plaintiff’s

counsel should indicate what steps have been taken to secure an answer

and when such a definitive answer will be available.          The Court will

reevaluate whether a continuance of the stay is appropriate at that time.

      In summary, plaintiff’s motion for an extension of time to serve

defendant Morrall is GRANTED. Doc. 20. Plaintiff’s motion for leave to

serve Morrall by publication is DENIED. Doc. 21. Its motion for leave to

file a Second Amended Complaint is GRANTED. Doc. 24. Finally, its
    Case 4:20-cv-00013-RSB-CLR Document 29 Filed 12/14/20 Page 11 of 11




motion to stay this case is GRANTED, in part, and DENIED, in part.

Doc. 28. All deadlines are STAYED for a period of sixty days from the

date of this Order. No later than the last day of that period, Plaintiff is

DIRECTED to file a Status Report, as detailed above.

     SO ORDERED, this 14th day of December, 2020.




                                  _______________________________
                                  ___
                                    _______
                                         __
                                          ____________
                                                     _______
                                                          ____
                                                            _____
                                                                ___
                                                                  _
                                   CHRISTOPHER
                                   CH
                                    HRISTTOPHER
                                            P       L. RAY
                                   UNITED STATES
                                            STATE
                                                T S MAGISTRATE
                                                      MAGIS   S TRA JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
